              Case 2:15-cr-00235-TLN Document 387 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            No. 2:15-CR-00235-TLN

11                                 Plaintiff,             ORDER

12                          v.

13   ANAMARIA CRUCERU,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that Exhibit 2 to the Government’s Opposition to

20 Defendant’s Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A), pertaining to

21 Defendant Anamaria Cruceru (“Defendant”), and the Government’s Request to Seal shall be SEALED

22 until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for Defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
27 the Government’s request, sealing the Governments’s Request and Exhibit 2 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

                                                         1
30
              Case 2:15-cr-00235-TLN Document 387 Filed 05/14/20 Page 2 of 2

 1 Government would be harmed. In light of the public filing of its notice of request to seal, the Court

 2 further finds that there are no additional alternatives to sealing the Government’s motion that would

 3 adequately protect the compelling interests identified by the Government.

 4          IT IS SO ORDERED.

 5 DATED: May 14, 2020

 6

 7

 8
                                                         Troy L. Nunley
 9                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
